Exhibit 10.1

 

Employment Offer Letter

 

August 20, 2012

 

Daniel R. Orlando

 

Dear Dan,

 

It is with great pleasure that I extend an offer for you to join Aastrom
Biosciences, Inc. (the “Company”).  Employment with the Company is contingent
upon compliance with necessary Immigration Laws, satisfaction of any routine
pre-employment contingencies and execution of a Confidentiality, Nondisclosure
and Assignment Agreement.

 

Based on our agreement, your title will be Chief Commercial Officer and you will
report directly to me. Your employment will commence on August 27, 2012. 
Compensation for your employment will consist of the following:

 

1)                                     Annual Base Salary — $285,000 (USD) paid
semi-monthly ($11,875.00 semi-monthly rate).

 

2)                                     Annual Target Bonus — you will be
eligible to receive a discretionary cash bonus of up to 40% of your base salary
based on performance and the achievement of certain corporate and personal
goals.

 

3)                                     Options — you will be eligible to receive
an option to purchase 500,000 shares of the Company’s common stock based on the
terms of the Company’s 2009 Omnibus Incentive Plan and contingent upon approval
by the Board of Director’s of the Company.

 

4)                                     Benefits — you will also be eligible to
participate in the Company’s benefit programs including Medical/Dental/Vision
insurance, Life & Disability insurance and 401(k) savings plan subject to those
plans’ terms and conditions as may be amended from time to time.

 

5)                                     Paid Time Off (PTO) — you will be
eligible to accrue Paid Time Off at the rate of 16.67 hours per month (25 days
per year).

 

6)                                     Commuting to Ann Arbor — you will work in
the Ann Arbor office during regular business hours from Monday through
Wednesday, and from your home office on Thursdays and Fridays.  Other than when
traveling on company business, all changes to the schedule will be worked out
directly between you and me in advance.  Aastrom will pay for reasonable travel
and lodging expenses in accordance with our regular company policy.

 

This letter summarizes the key points regarding the terms of your employment
with the Company.  I speak for all of us at Aastrom, when I say that we look
forward to you joining our team.  Please do not hesitate to contact me if I can
answer any questions.

 

 

Regards,

 

Accepted and Agreed,

 

 

 

 

 

/s/ Daniel R. Orlando

/s/ Tim M. Mayleben

 

Daniel R. Orlando

Tim M. Mayleben

 

 

President and CEO

 

August 20, 2012

 

 

Date

 

--------------------------------------------------------------------------------